Citation Nr: 1317325	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle sprain disability. 

2.  Entitlement to service connection for a left leg disability as secondary to the left ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his father




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to January 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran and his father testified at a hearing at the RO before a Veterans Law Judge in May 2011; a transcript of the hearing is associated with the claims file.

In August 2011, the Board remanded the claims for additional development.  

The Veterans Law Judge who presided at the May 2011 hearing is no longer employed by the Board.  In a March 2013 letter, the Veteran was informed of this fact and of his options for another Board hearing.  He was informed that if he did not respond to the letter within 30 days the Board would assume that he did not want another Board hearing.  The Veteran did not respond to the letter.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The issue of entitlement to service connection for a left leg disability as secondary to the left ankle sprain is addressed in the REMAND that follows the decision below. 




FINDINGS OF FACT

1.  A left ankle sprain was not found on the service entrance examination.

2.  A chronic left ankle sprain was present in service.

3.  The evidence does not clearly and unmistakably establish that the left ankle sprain existed prior to the Veteran's entrance onto active duty.


CONCLUSION OF LAW

Left ankle sprain was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim for service connection for a left ankle sprain.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

The Veteran contends that his current left ankle sprain was incurred during active service.  Specifically, during a May 2011 hearing before the Board, he testified that he sprained his left ankle during his first three weeks of boot camp at Fort Benning, Georgia.  He testified that he was given a light-duty profile and told to stay off his ankle for a week.  He stated that he was then shipped to a special platoon, where his duties included moving heavy equipment and furniture, before he was discharged in January 2003.  He further testified that prior to service, he injured his left ankle while playing baseball, and subsequently underwent surgery which resulted in screws placed in his ankle.  He stated that upon entry into service, he provided such history, which was noted on his induction physical examination report as a healed open reduction internal fixation operation. 

In this regard, the Veteran's August 2002 entrance physical examination report notes that the Veteran reported a history of a left ankle fracture that resulted in surgery and the placement of screws in his ankle.  The findings on the current clinical evaluation of the lower extremities were normal and it was found that the open reduction internal fixation of the left ankle had healed, based upon X-rays and orthopedic consultation.  The examination report is negative for complaints or a diagnosis of a left ankle sprain.   

A November 2002 service treatment record shows the Veteran reported left ankle pain and swelling during basic training and a history of open reduction internal fixation of the left ankle.  Examination revealed a marked antalgic gait and well-healed surgical scar on the lateral aspect of the left ankle.  He also had reduced range of motion and 2+ edema at the lateral and medial malleolus.  The assessment was a left ankle sprain that existed prior to service.  

A December 2002 Entrance Physical Standards Board Proceeding report shows that the Veteran was in his third week of his initial enlistment training and was identified as having a condition that existed prior to service.  The report shows the Veteran's complaints of left ankle pain and swelling with all lower extremity physical activities, as well as notes a documented presence of deep hardware from a surgical procedure.  The report notes the Veteran was given a permanent L3 limited-duty profile with no marching, jumping, running, or lower extremity physical training.  Examination revealed 1+ edema, left ankle tender to palpation at the medial and lateral malleolus, and good peroneal nerve function.  The diagnosis was left ankle pain with deep retained hardware.  

In January 2003, the Veteran was discharged from active service for failure to meet procurement medical fitness standards.

The post-service medical evidence includes a VA outpatient treatment record dated in September 2006 which shows the Veteran sought treatment for left ankle pain and decreased range of motion for the past three years.  At the time of treatment, the Veteran reported a history of a pre-service left ankle fracture, which resulted in an open reduction internal fixation, ten years prior.  He further reported a history of an inversion ankle sprain in the military, three years prior.  Examination revealed mild swelling and tenderness of the ankle.  X-ray examination showed a healed ankle fracture with two residual screws present.  The diagnosis was left ankle anterior impingement.

The Veteran was afforded a VA examination in October 2011.  The Veteran reported a pre-service left ankle fracture due to a baseball injury, which resulted in surgery, and the placement of screws in his ankle.  He further reported that he suffered an inversion left ankle sprain during boot camp in service.  He stated that he continued to experience left ankle pain that was worse with the presence of  cold weather.  Upon examination and review of the claims file, the examiner diagnosed a left ankle sprain, and status post open reduction internal fixation for fracture of the left distal tibia.  The examiner further noted the presence of left shin splints.  The examiner noted that the Veteran's pre-service left ankle fracture required surgical correction and that the hardware was still intact.  The examiner further noted the Veteran's in-service left ankle sprain that was sustained during boot camp, and was clinically manifested by soft-tissue swelling and pain.  The examiner stated that the Veteran, "clearly aggravated a pre-existing condition while in service;" however, explained that the aggravation was not permanent and had since resolved.  The examiner stated that the symptoms related to the Veteran's pre-service fracture would continue to manifest in left ankle discomfort.  

Analysis

The Board finds that the evidence of record supports a grant of service connection for left ankle sprain disability.  The October 2011 VA examination report demonstrates a current diagnosis of a left ankle sprain.  Service treatment records show the Veteran sprained his left ankle during basic training, and was subsequently discharged two months later as a result of his left ankle pain.  In this regard, the Veteran is competent to report left ankle pain since service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  The October 2011 VA examiner noted the Veteran's in-service left ankle sprain, as well as the Veteran's reported history of an in-service left ankle sprain.  The examiner further distinguished the Veteran's in-service left ankle sprain and current left ankle sprain from his healed left ankle fracture, status post open reduction internal fixation, which existed prior to the Veteran's service.  Thus, the record adequately establishes that the Veteran had a chronic left ankle sprain during service.

The record reflects and the Veteran does not dispute that prior to service he was diagnosed with a left ankle fracture as a result of a baseball injury, and subsequently underwent an open reduction internal fixation of the left ankle.  Indeed, the Veteran testified to such surgery and preexisting injury during the aforementioned hearing.  The Veteran's preexisting healed left ankle fracture noted upon induction into service is, however, separate and distinct from the Veteran's in-service left ankle sprain, as well as his current left ankle sprain.  

The Board acknowledges that the November 2002 service treatment record indicates that the Veteran's left ankle sprain preexisted service; however, the Veteran was not found to have a left ankle sprain on the service entrance examination.  Therefore, the presumption of soundness applies.  The evidence does not clearly and unmistakably establish that the left ankle sprain existed prior to service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for the left ankle sprain.


ORDER

Entitlement to service connection for left ankle sprain is granted.  


REMAND

The Veteran contends that his current left leg disorder is due to his service-connected left ankle sprain.  

In this regard, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The record reflects that a current diagnosis of left shin splints was rendered during an October 2011 VA examination.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In light of the Veteran's current left leg shin splint diagnosis, as well as his history of left leg pain, the Board finds that the Veteran must be afforded a VA examination to determine whether any left leg disorder, to include shin splits, diagnosed during the period of the appeal was caused or permanently worsened by the Veteran's service-connected left ankle sprain.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation in adjudicating the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of all left leg disorders present during the period of the claim, to include shin splints.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should offer an opinion with respect to each left leg disorder present during the period of the claim (including the shin splints noted on VA examination in October 2011) as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's left ankle sprain disability.  

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why. 

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should undertake any additional development it determines to be warranted. 

5.  Then, the claim must be readjudicated.  In addressing whether service connection is warranted on a secondary basis, the RO or the AMC should apply the provisions of 38 C.F.R. § 3.310 as they existed prior to the amendments effective October 10, 2006.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims file is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


